Pardee, J.
It appears from the transcript that on June 7, 1883, the judgment was rendered in the district court for $51. On the same day a motion for appeal was made and allowed. June 9th a bond was given and accepted. .June 11th the decree was signed by the district judge, and on the same day a remittitwr of one dollar “was filed, but not entered on the minutes, nor allowed by the court.” The motion to dismiss must be overruled and refused because (1) the remittitur was not allowed by the court. Alabama Gold Life Ins. Co. v. Nichols, 3 Sup. Ct. Rep. 120. (2) It came too late after an appeal was allowed and perfected.
Order accordingly.